MEMORANDUM **
Hungkyu H. Bang appeals pro se the district court’s summary judgment dismissing his Title VII action alleging race and national origin discrimination. We re*659view de novo, Devereaux v. Abbey, 263 F.3d 1070, 1074 (9th Cir.2001) (en banc), and we affirm.
The district court properly granted summary judgment on Bang’s Title VII action because Bang failed to raise a genuine issue of material fact as to whether his employer’s decision to not convert his temporary Schedule C appointment to a permanent position was due to a discriminatory motive. See Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 658-59 (9th Cir.2002).
We decline to consider contentions raised for the first time on appeal. See Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.